Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. Pub No. 2019/0020657 A1) in view of DUAN et al (U.S. 2019/0104434 A1).


1. Egner teaches a network device in a Multi-Access Edge Computing (MEC) cluster, comprising: one or more processors configured: receive, from a wireless station, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station [par 0040, For example, the designated broker node MEC may receive a compute work request from a client information handling system such as an loT device or thin client, seek and receive advertisement messages from MECs, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request according to embodiments herein. A client information handling system may determine needs for computing resources, issue a compute work request, and solicit advertisement messages, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request], estimate a first time interval to complete a task that has not been performed by the one or more processors for the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task]; when the first time interval is less than a threshold time interval [0033, 0056, The compute work request may include a user identification, a task type, a time required, CPU units needed, memory required, measured radio connection listing or QoS determinations. In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503].
 	Egner fail to show when the first time interval is less than a threshold time interval, send a message, through the wireless station, which indicates to the UE device to be in a connected state; execute the task; and send a result of the execution, via the wireless station, to the UE device 
 	In an analogous art DUAN show when the first time interval is less than a threshold time interval send a message, through the wireless station, which indicates to par 0016, 0067, 0083, when determining that the UE for receiving the data message is in the RRC non-connected state, the MEC server sends the data message corresponding to the UE to the P-GW to trigger the paging process of the UE, to make the UE enter the RRC connected state by the paging process, so that the MEC server can inquire the downlink bearer information in the preset duration and send the data message according to the downlink bearer information to complete the shunting transmission of the local service. determining that the UE for receiving the data message is in the RRC connected state, and sending the data message according to the downlink bearer information after determining the downlink bearer information corresponding to the UE. When determining that the UE for receiving the data message is in the RRC non-connected state, the MEC server starts a timer and sends the data message to the P-GW; and after receiving the data message, the P-GW sends the data message to the S-GW according to the prior art, and the S-GW triggers the paging process of the UE. At that time, if the UE is in the RRC non-connected state and in the paging range, the UE responds to the paging and enters the RRC connected state by the paging process, i.e., the called process].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.

par 0064, Further, data errors or failure to complete a requested task within an allocated time maybe substantial errors or they may be considered less severe but may nonetheless reduce a trustworthiness categorization below the highest trustworthiness categorization which may be applied to MEC systems with an unblemished record or which have very few incidents reported or which are old and less pertinent] determine whether to execute the task; execute the task if the processor determines to execute the task; and forward a result of executing the task to the wireless station[par 0056, 0102, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed|.
 	Egner fail to show signal to the UE device, through the wireless station, to enter an inactive state;
 	In an analogous art DUAN show signal to the UE device, through the wireless station, to enter an inactive state [par 0069, when the downlink bearer information for transmitting the data message to the UE is not inquired, the MEC server determines that the UE for receiving the data message is in the RRC non-connected state, which can include the following conditions: the UE is in the RRC idle state, or the UE is in the shutdown state, or the UE is not in the service range of the MEC server at that time. in the RRC idle state when the MEC server does not inquire the downlink bearer information for transmitting the data message to the UE, so the step S205 continues to be performed to trigger the paging process of the UE, so that the UE is in the RRC connected state again].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.


3. Egner and DUAN demonstrate the network device of claim 2, wherein the wireless station is configured to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed].
 	Egner fail to show signal the UE device to return to the connected state; and relay the result to the UE device. In an analogous art Keating show signal the UE device to return to the connected state; and relay the result to the UE device [par 0016, 0067, the UE for receiving the data message is in the RRC non-connected state, the MEC server sends the data message corresponding to the UE to the P-GW to trigger the paging process of the UE, to make the UE enter the RRC connected state by the paging process. that the UE for receiving the data message is in the RRC connected state, and sending the data message according to the downlink bearer information after determining the downlink bearer information corresponding to the UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.


4. Egner and DUAN illustrate the network device of claim 2, wherein determining whether to execute the task includes determining whether to offload the task to another network device, and wherein when the one or more processors: determines to offload the task to the other network device [par 0080, Such considerations may include the wireless capabilities and wireless link transceivers within range, the QoS of the connectivity, a power state of the client information handling system, and other parameters in various embodiments. Each of these may affect how much processing is offloaded and will affect later determinations of suitable candidate MEC systems and selection of MEC systems as an optimal edge compute partner], the one or more processors is to: transfer a context associated with the UE device to the other network device [par 0056, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The data off-loaded may be sensor data of a variety of types. Such a task may require a particular level of both processing and memory];

5. Egner and DUAN convey the network device of claim 4, wherein the other network device is to: receive the context from the network device; execute the task; and forward a result of the task to the wireless station and wherein the wireless station is to: receive the result forwarded by the network device [Egner, par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed],
 	Egner fail to show the UE device to return to the connected state; and relay the result to the UE device.
 	In an analogous art DUAN show the UE device to return to the connected state; and relay the result to the UE device [par 0016, 0067, the UE for receiving the data message is in the RRC non-connected state, the MEC server sends the data message corresponding to the UE to the P-GW to trigger the paging process of the UE, to make the UE enter the RRC connected state by the paging process. that the UE for receiving the data message is in the RRC connected state, and sending the data message according to the downlink bearer information after determining the downlink bearer information corresponding to the UE].



6. Egner and DUAN disclose the network device of claim 1, wherein the network device is located to minimize latency for the UE device [Egner, par 0069, For example, further narrowing of MEC systems that may qualify as an optimal edge compute partner may be made according to radio proximity to a client information handling system or fewest hops to minimize latencies].

9. Egner and DUAN convey the network device of claim 1, wherein the one or more processors are further configured to: determine a time interval after which the network device is to discard a context associated with the UE device [Egner par 0090, in doing so, the edge compute advisory system may flag any instances of failure to complete compute work requests, any reported incidents of security breaches or introduction of malware, any reported errors or time out episodes, reported payment problems or fraud, or other significant problems identifiable with the provision of the edge compute services].

par 0039, 0042, 0043, A thin client information handling system, a smartcard, a mobile information handling system, or any other information handling system with wireless access and seeking mobile edge computing resources. In some cases, plural wireless links maybe used. Wireless communication may be via WWAN connectivity, WLAN connectivity, WPAN connectivity or any other wireless link protocols. For example, some or all of the wireless gateway device 212, 214, 216, 218 and 220 may be LTE or WCDMA base stations].


11. Egner discloses a method comprising: receiving, by a network device in a Multi- Access Edge Computing (MEC) cluster, from a wireless station, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station[par 0040, For example, the designated broker node MEC may receive a compute work request from a client information handling system such as an loT device or thin client, seek and receive advertisement messages from MECs, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request according to embodiments herein. A client information handling system may determine needs for computing resources, issue a compute work request, and solicit advertisement messages, access historical trust references, and determine a optimal edge compute partner to satisfy the compute work request]; estimating, by the network device, a first time interval to complete a task that has not been performed by par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task]; and when the first time interval is less than a threshold time interval, performing by the network device [0033, 0056, The compute work request may include a user identification, a task type, a time required, CPU units needed, memory required, measured radio connection listing or QOS determinations. In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503].
Egner fail to show sending a message through the wireless station, which indicates to the UE device to be in a connected state; executing the task; and sending a result of the execution, through the wireless station, to the UE device.
 	In an analogous art DUAN show sending a message through the wireless station, which indicates to the UE device to be in a connected state; executing the task; and sending a result of the execution, through the wireless station, to the UE device[par 0016, 0067, when determining that the UE for receiving the data message is in the RRC non-connected state, the MEC server sends the data message corresponding to the UE to the P-GW to trigger the paging process of the UE, to make the UE enter the RRC connected state by the paging process, so that the MEC server can inquire the downlink bearer information in the preset duration and send the data message according to the downlink bearer information to complete the shunting transmission of the local service. determining that the UE for receiving the data message is in the RRC connected state, and sending the data message according to the downlink bearer information after determining the downlink bearer information corresponding to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.


12. Egner and DUAN discloses the method of claim 11, further comprising: when the first time interval is greater than the threshold time interval, performing by the network device: signaling, through the wireless station; determining whether to execute the task [par 0064, Further, data errors or failure to complete a requested task within an allocated time maybe substantial errors or they may be considered less severe but may nonetheless reduce a trustworthiness categorization below the highest trustworthiness categorization which may be applied to MEC systems with an unblemished record or which have very few incidents reported or which are old and less pertinent]; executing the task if the network device determines to execute the task; and forwarding a result of executing the task to the wireless station [par 0056, 0102, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed|.
 	Egner fail to show signal to the UE device, through the wireless station, to enter an inactive state;
 	In an analogous art DUAN show signal to the UE device, through the wireless station, to enter an inactive state [par 0069, when the downlink bearer information for transmitting the data message to the UE is not inquired, the MEC server determines that the UE for receiving the data message is in the RRC non-connected state, which can include the following conditions: the UE is in the RRC idle state, or the UE is in the shutdown state, or the UE is not in the service range of the MEC server at that time. in the RRC idle state when the MEC server does not inquire the downlink bearer information for transmitting the data message to the UE, so the step S205 continues to be performed to trigger the paging process of the UE, so that the UE is in the RRC connected state again].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.


13. Egner and DUAN disclose the method of claim 12, wherein the wireless station is configured to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed].
 	In an analogous art DUAN signal the UE device to return to the connected state; and relay the result to the UE device [par 0016, 0067, when determining that the UE for receiving the data message is in the RRC non-connected state, the MEC server sends the data message corresponding to the UE to the P-GW to trigger the paging process of the UE, to make the UE enter the RRC connected state by the paging process, so that the MEC server can inquire the downlink bearer information in the preset duration and send the data message according to the downlink bearer information to complete the shunting transmission of the local service. determining that the UE for receiving the data message is in the RRC connected state, and sending the data message according to the downlink bearer information after determining the downlink bearer information corresponding to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.


14. Egner and DUAN disclose the method of claim 12, wherein determining whether to execute the task includes determining, by the network device, whether to offload the task to another network device [Egner, par 0080, Such considerations may include the wireless capabilities and wireless link transceivers within range, the QoS of the connectivity, a power state of the client information handling system, and other parameters in various embodiments. Each of these may affect how much processing is offloaded and will affect later determinations of suitable candidate MEC systems and selection of MEC systems as an optimal edge compute partner], and wherein when the network device determines to offload the task, the network device is to: transfer a context associated with the UE device to the other network device [par 0056, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off- load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The data offloaded may be sensor data of a variety of types. Such a task may require a particular level of both processing and memory];

15. Egner and DUAN conveys the method of claim 14, wherein the other device is to: receive the context transferred from the network device; execute the task; and forward a result of the task to the wireless station, and wherein the wireless station is to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed];
 	Egner fail to show signal the UE device to return to the connected state; and relay the result to the UE device.
 	In an analogous art DUAN show the UE device to return to the connected state; and relay the result to the UE device [par 0016, 0067, when determining that the UE for receiving the data message is in the RRC non-connected state, the MEC server sends the data message corresponding to the UE to the P-GW to trigger the paging process of the UE, to make the UE enter the RRC connected state by the paging process, so that the MEC server can inquire the downlink bearer information in the preset duration and send the data message according to the downlink bearer information to complete the shunting transmission of the local service. determining that the UE for receiving the data message is in the RRC connected state, and sending the data message according to the downlink bearer information after determining the downlink bearer information corresponding to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.

par 0069, For example, further narrowing of MEC systems that may qualify as an optimal edge compute partner may be made according to radio proximity to a client information handling system or fewest hops to minimize latencies].

18. Egner and DUAN creates the method claim 11, further comprising: determining a time interval after which the network device is to discard a context associated with the UE device [Egner, par 0063, In doing so, the edge compute advisory system may
flag any instances of failure to complete compute work requests, any reported incidents of security breaches or introduction of malware, any reported errors or time out episodes, reported payment problems or fraud, or other significant problems identifiable with the provision of the edge compute services].

19. Egner teaches a computer-readable medium, comprising computer-executable instructions, which, when executed by one or more processors, cause the one or more processors to: receive, by a network device in a Multi-Access Edge Computer (MEC) cluster and from a wireless station over a backhaul link, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station[par 0041, 0047, 0055, 0056, For example, cloud connectivity 210 may be via wired Ethernet connectivity to backhaul connection of the greater internet infrastructure. For example, wireless transceiver320 maybe too distant to effectively provide for wireless connectivity to MEC 5 321 or any other MEC device (not shown) linked via transceiver 320. A method of operating an edge compute advisory system to select one or more suitable MEC systems for satisfying a compute work request, a method of operating an edge compute advisory system to select one or more suitable MEC systems for satisfying a compute work request]; estimate a first time interval to complete a task that has not been performed by the one or more processors for the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task], when the first time interval is less than a threshold time interval [0033, 0056, The compute work request may include a user identification, a task type, a time required, CPU units needed, memory required, measured radio connection listing or QoS determinations. In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503].
 	Egner fail to show perform: signaling, through the wireless station, to the UE device to be in a connected state; executing the task;
 	In an analogous art DUAN show perform: signaling, through the wireless station, to the UE device to be in a connected state; executing the task [par 0016, 0067, when determining that the UE for receiving the data message is in the RRC non-connected state, the MEC server sends the data message corresponding to the UE to the P-GW to trigger the paging process of the UE, to make the UE enter the RRC connected state by the paging process, so that the MEC server can inquire the downlink bearer information in the preset duration and send the data message according to the downlink bearer information to complete the shunting transmission of the local service. determining that the UE for receiving the data message is in the RRC connected state, and sending the data message according to the downlink bearer information after determining the downlink bearer information corresponding to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting transmission of the local service when the UE is in the idle state and increase the usage effectiveness of the radio resources.


20. Egner and DUAN provide the computer-readable medium of claim 19, wherein the instructions further cause the one or more processors to: when the first time interval is greater than the threshold time interval[par 0064, Further, data errors or failure to complete a requested task within an allocated time maybe substantial errors or they may be considered less severe but may nonetheless reduce a trustworthiness categorization below the highest trustworthiness categorization which may be applied to MEC systems with an unblemished record or which have very few incidents reported or which are old and less pertinent], perform: signaling, through the wireless station; determining whether to execute the task; executing the task if the processor determines to execute the task; and forwarding a result of executing the task to the wireless par 0056, 0102, The compute work request may include several parameters of the additional computing work needed. For example, task type 502 may be identified. Task type may include data off-load, processing of the data, and packaging for upstream cloud transmittal for an loT device or other device in one example embodiment. The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed]
 	Egner fail to show signal to the UE device, through the wireless station, to enter an inactive state;
 	In an analogous art DUAN show signal to the UE device, through the wireless station, to enter an inactive state [par 0069, when the downlink bearer information for transmitting the data message to the UE is not inquired, the MEC server determines that the UE for receiving the data message is in the RRC non-connected state, which can include the following conditions: the UE is in the RRC idle state, or the UE is in the shutdown state, or the UE is not in the service range of the MEC server at that time. in the RRC idle state when the MEC server does not inquire the downlink bearer information for transmitting the data message to the UE, so the step S205 continues to be performed to trigger the paging process of the UE, so that the UE is in the RRC connected state again].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and DUAN because provides a data transmission method, apparatus and system, so as to implement the shunting .


7.  	Claims 7, 8, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. Pub No. 2019/0020657 A1) in view of DUAN et al (U.S. 2019/0104434 A1) in further view of lwamoto (U.S. Pub No. 2007/0157199 Al)

7. Egner and DUAN display the network device of claim 1, wherein when the one or more processors estimate the first time interval, the one or more processors are configured to: determine a maximum value among a plurality of estimated time intervals corresponding to a plurality of threads associated with the task [par 0056, In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503. In other embodiments, CPU units 504 or memory needed 505 may be transmitted with the compute work request to define resources necessary to complete the requested task or tasks],
 	Egner and DUAN fail to show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete a portion of the task.
 	In an analogous art lwamoto show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete a portion of the task [par 0009, The different groups of registers maybe explicitly assigned to different program threads at compile time and these different program threads may run on the SPU simultaneously. The contents of registers assigned to a particular software thread need not be swapped out, e.g., during direct memory access (DMA). Unfortunately, each group of registers has to be explicitly assigned to a thread a compile time since the use of registers is not indexed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, DUAN, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers

8. Egner, DUAN, and lwamoto disclose the network device of claim 7, Egner and DUAN fail to show wherein each of the plurality of threads uses one or more resources, wherein each of the resources includes a processor core.
 	In an analogous art lwamoto show wherein each of the plurality of threads uses one or more resources, wherein each of the resources includes a processor core [par 0009, One prior art technique for avoiding context switches is to split the available registers fora processor amongst multiple threads. Since threads can operate independently the available registers maybe divided up amongst the various threads of a program].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, DUAN, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers

par 0056, In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503. In other embodiments, CPU units 504 or memory needed 505 maybe transmitted with the compute work request to define resources necessary to complete the requested task or tasks],
 	Egner and DUAN fail to show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete its portion of the task.
 	In an analogous art lwamoto show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete its portion of the task [par 0009, The different groups of registers may be explicitly assigned to different program threads at compile time and these different program threads may run on the SPU simultaneously. The contents of registers assigned to a particular software thread need not be swapped out, e.g., during direct memory access (DMA). Unfortunately, each group of registers has to be explicitly assigned to a thread a compile time since the use of registers is not indexed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, DUAN, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers





Response to Arguments

Paragraphs [0045] and [0046] of the application provide the antecedent basis for the first time interval to complete a task. Paragraph [0046] recites “estimated time Tcomp to complete the task,” Also as indicated at paragraph [0045], the task is yet to be performed. Accordingly, paragraphs [0045] and [0046] provide the proper antecedent basis for “estimate a first time interval to complete a task that has not been performed,” as recited in claim 1 and similarly recited in claims 11 and 19. Based on the foregoing, Applicant respectfully submits that claims 1, 11, and 19 meet the requirements of 35 U.S.C. § 112. Reconsideration and withdrawal of the rejection under 35 U.S.C. § 112(b) are therefore requested.

The examiner agrees the 112 has been withdrawn.


Accordingly, the time-related elements (relevant to the rejection) disclosed by EGNER are “a required time” and “a maximum time within which a task must be completed.” In contrast, claim 1 recites “estimate a first time interval ...” Applicant respectfully submits that none of the time elements referred to in EGNER 

The examiner respectfully disagrees in Egner shows to estimating a time interval to complete a task in paragraph 0080, “the client information handling system may determine an expectation of time to complete the computational task. With this data, a compute work request may be prepared to seek edge compute resources from a plurality of MEC”.


Thus, nothing in the hypothetical combination of the first time interval, the threshold time interval, and the RRC connected state (i.e., what are allegedly disclosed by KEATING and EGNER) suggests sending a message to the UE device, which indicates to the UE device to be in a connected state when the first time interval is less than the threshold time interval. Thus, the combination of EGNER and KEATING does not render claim 1 obvious. B. Claim 1 - Argument 2 Claim 1 also recites a device comprising one or more processors configured to: estimate a first time interval to complete a task that has not been performed by 

The applicant’s argument is moot in view of newly rejected claims DUAN shows paragraph 0083, the MEC server starts a timer and sends the data message to the P-GW; and after receiving the data message, the P-GW sends the data message to the S-GW according to the prior art, and the S-GW triggers the paging process of the UE. At that time, if the UE is in the RRC non-connected state and in the paging range, the UE responds to the paging and enters the RRC connected state by the paging process, i.e., the called process. A timer is shown to start when a task has not been performed, and time is less than the total time connection message is sent.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468